DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Status of Claims
This Office Action is in response to the application filed 08/19/2022. Claims 1-60 are presently pending and are presented for examination. Of the above claims, claims 1-37, 41-42, 51-52 and 59 are canceled. 
Information Disclosure Statement
The Information Disclosure Statement filed on 08/26/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38-40, 43-50, 53-58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (U.S Patent No. 10713727 B1) in view of Rubin et. al. (U.S. Publication No. 2013/0279695) in further view of Nascimento et al. (U.S Publication No. 2018/0122234).
Regarding claim 38
Floyd discloses “wherein the sensor data, information determined based on the sensor data, or a combination thereof is wirelessly transmitted among the nodes and verifiable as from the nodes included in a record of certified nodes,” (See Floyd Col. 19, L. 3-8 disclosing communicating sensor data wirelessly. & Floyd Col. 5-6, L. 65-67 & L. 1-3 “According to certain aspects, the distributed ledger may either be a public ledger (each node may readily view the underlying data of each transaction) or a private ledger (the underlying data needs an encryption key to be viewed), or a combination of public and private ledger aspects”).
Floyd discloses “and wherein the record of certified nodes includes a local copy of a distributed ledger stored in memory at each of the nodes, a remote copy of the distributed ledger stored in remote memory accessible by said each node via a communications network, or a combination thereof,;” (See Floyd Col. 3, L. 4-15 “Systems for implementing such methods may include one or more of the following: a special-purpose computing device, a personal electronic device, a processing unit of a vehicle, a remote server, one or more sensors, one or more communication modules configured to communicate wirelessly via radio links, radio frequency links, and/or wireless communication channels, and/or one or more program memories coupled to one or more processors of the personal electronic device, processing unit of the vehicle, or remote server.” & Floyd Col. 11, L. 12-15 “Accordingly, as depicted by FIG. 1B, the distributed ledger 145 may be considered separate from any individual node, even though the individual nodes may store local copies of the distributed ledger 145.”).
Floyd discloses “and controlling, by the one of the nodes, an addition of one or more new blocks to a blockchain for the sensor data, the one or more external conditions, the consensus, or a combination thereof.” (See Floyd Col. 4, L. 15-19 “When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger.”). 
Floyd discloses all of the elements of claim 38 except “A method, comprising: determining, based on sensor data collected by a plurality of nodes adjacent a road junction, a consensus of the nodes about one or more external conditions,”, “wherein the nodes include a plurality of vehicles located adjacent to the road junction,”, “wherein said consensus comprises a consensus about how the plurality of vehicles co- operatively and autonomously proceed in a traffic system adjacent to the road junction,”, & “co- operatively and autonomously controlling the plurality of vehicles as to how to proceed in a traffic system adjacent to the road junction, based, at least in part, on the consensus;” (Floyd discloses determining, based on sensor data collected by a plurality of nodes, a consensus of the nodes about one or more external conditions, see Floyd Abstract, and autonomous control of a vehicle on the basis of the shared sensor data, see Floyd Col. 6, L. 28-31. Transactions may be shared, V2V see Col. 9, L. 25-37. Floyd does not explicitly disclose that the sensor data collected is collected by a plurality of nodes adjacent a road junction, the plurality of nodes including a plurality of vehicles located adjacent to the road junction, and co-operative control of vehicles on the basis of sensor data.).
Rubin discloses “A method, comprising: determining, based on sensor data collected by a plurality of nodes adjacent a road junction, a consensus of the nodes about one or more external conditions,” (See Rubin [0182] disclosing using V2V communication with a vehicle at an intersection communicating with other vehicles at or approaching, “proxying equipped vehicles” to mitigate danger from erroneous vehicle sensor detections.). 
“wherein the nodes include a plurality of vehicles located adjacent to the road junction,” (See Rubin Fig. 8, & [0182] “In this case a vehicle may become a proxy even though both vehicles potentially involved in a collision are equipped. In this mode, a potential proxy V2V system calculates possible collisions of other vehicles within range.”).
Floyd and Rubin are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Floyd to incorporate the teachings of Rubin, to provide vehicle-to-vehicle communication for forming a consensus, specifically at an intersection. Doing so provides a known strategy, advantageously, as to provide filtering of noise in a vehicle-to-vehicle network to limit communication to some arbitrary localized environment, provides objectively better communication between vehicles in a private network regarding specific situations in a surrounding environment, by restricting irrelevant communications that may cause disturbance and compensating for erroneous sensor detections through a consensus formed by nodes.
Nascimento discloses “wherein said consensus comprises a consensus about how the plurality of vehicles co- operatively and autonomously proceed in a traffic system adjacent to the road junction,” (See Nascimento [0175] Disclosing autonomously determining a road action and applying a multi-vehicle-based consensus to the determined road action to further determine a priority of actions to take. Also see [0176] disclosing determining a leader or leaders of a plurality of nodes at an intersection for example, determining a consensus action to autonomously take. Determining a consensus through a plurality of nodes or vehicles at an intersection, of an action to take is determining how to co-operatively proceed at an intersection. See [0184] disclosing agreeing on trajectories for each vehicle to follow to prevent collisions. Also see [0234] disclosing an optimization algorithm, provided for example to optimize vehicle throughput through an intersection. The optimization is performed on the basis of the consensus communicated by the nodes, see Fig. 10, Chars. 1010-1040).
Nascimento discloses “co- operatively and autonomously controlling the plurality of vehicles as to how to proceed in a traffic system adjacent to the road junction, based, at least in part, on the consensus;” (See Nascimento [0169] Disclosing autonomously proceeding with a planned action in the absence of a fixed AP, on the basis of a consensus of a plurality of vehicles, co-operatively by considering the actions of the other vehicles. The vehicles may locally implement actions without need to contact another entity. See [0171]-[0172] disclosing the consensus protocol for performing the disclosed vehicle actions and implementations.).
Floyd and Nascimento are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Floyd to incorporate the teachings of Nascimento and incorporate a method of vehicles cooperatively determining how to proceed during a traffic event. Doing so provides a method known in the art to provide an autonomous method of determining a priority of actions for vehicle(s) at an intersection, via a consensus, to implement for proceeding through a junction safely, thus advantageously providing a methodology of reliable safe progression by using well known techniques of vehicle to vehicle communication for mitigating conflicts between two or more vehicles, see [0063] of applicant’s specification.
Regarding claim 39
Floyd discloses “A method according to claim 38, comprising: respectively verifying, at the one of the nodes, the sensor data as from the one or more other nodes based on the local copy, the remoted copy, or a combination thereof of the distributed ledger,” (See Floyd Col. 28, L. 30-37 “The method may include receiving, from a node of the distributed ledger, a proposed solution to the cryptographic puzzle; verifying, by the one or more processors, the proposed solution to the cryptographic puzzle; and/or communicating, with one or more nodes of the distributed ledger, whether or not the proposed solution to the cryptographic puzzle was verified in an attempt to from a consensus on the proposed solution.”).
Floyd discloses “wherein each of the one or more new blocks is respectively added to the blockchain based on the respectively verifying.” (See Floyd Col. 10, L. 5-11 “After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to generate a solution to incorporate the block into blockchain and/or to form a consensus on the solution.”).
Regarding claim 40
Floyd discloses “A method according to claim 38, comprising: verifying, at the one of the nodes, the sensor data as from the one or more other nodes based on the local copy, the remoted copy, or a combination thereof of the distributed ledger,” (See Floyd Col. 28, L. 30-37 “The method may include receiving, from a node of the distributed ledger, a proposed solution to the cryptographic puzzle; verifying, by the one or more processors, the proposed solution to the cryptographic puzzle; and/or communicating, with one or more nodes of the distributed ledger, whether or not the proposed solution to the cryptographic puzzle was verified in an attempt to from a consensus on the proposed solution.”).
Floyd discloses “wherein the one or more new blocks are added to the blockchain in a bundle based on the verifying.” (See Floyd Col. 10, L. 5-11 “After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to generate a solution to incorporate the block into blockchain and/or to form a consensus on the solution.” & Floyd Col. 16, L. 23-26 “To this end, the enforcement server 315 may determine that a portion of the plurality of autonomous vehicles 305 participated in finding the verified solution to the cryptographic puzzle.”).
Regarding claim 43
Floyd discloses “A method according to claim 38, further comprising: processing the sensor data for image recognition, wherein the one or more external conditions are based on the image recognition.” (See Floyd Col. 18-19, L. 65-67 & L. 1-3 “For example, the electronic device may monitor the output of an accelerometer, a gyroscope, a brake sensor, an impact sensor, an image/video sensor, an audio sensor, a pressure sensor, and/or any other sensor that monitors a condition associated with the autonomous vehicle. In some embodiments, the sensor data may be communicated over a communication bus associated with the autonomous vehicles.”).
Regarding claim 44
Floyd discloses the method of claim 38, and discloses all of the elements of the claimed invention except “A method according to claim 38, further comprising: determining a current traffic state based on the sensor data, wherein the one or more external conditions include the current traffic state.” 
Nascimento discloses “A method according to claim 38, further comprising: determining a current traffic state based on the sensor data, wherein the one or more external conditions include the current traffic state.” (See Nascimento [0189] “Such traffic intersection context information may, for example, comprise information regarding traffic control system state (or operation), for example traffic light status or planned status.”).
Floyd, Rubin and Nascimento are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Floyd to incorporate the teachings of Nascimento and incorporate a method of determining the state of traffic at an intersection. Doing so provides a method known in the art to provide fixed infrastructure data to an autonomous vehicle navigating an intersection or route, thus advantageously further verifying environmental data related to the travel environment of the vehicle to better optimize the travel path of the vehicle while reinforcing the safety of the vehicles trip. 
Regarding claim 45
Floyd discloses the method of claim 38, and discloses all of the elements of the claimed invention except “A method according to claim 38, wherein the current traffic state includes a state of a traffic signal, and the nodes further include one or more fixed traffic nodes.”
Nascimento discloses “An apparatus according to claim 53, wherein said consensus between said one or more certified vehicles about one or more external conditions comprises a consensus about how to co- operatively proceed in a traffic system.” (See Nascimento [0189] “Such traffic intersection context information may, for example, comprise information regarding traffic control system state (or operation), for example traffic light status or planned status.” Discloses that the data received, may be from a Fixed AP (Intersection or junction connection for a traffic signal for example). See [0247] “The network node 1100 may, for example, comprise any of the network nodes discussed herein, for example an access point (AP) node (e.g., a Mobile AP, a Fixed AP, etc.), a Network Controller, a Cloud server and/or database, a vehicle control system, etc.”).
Floyd, Rubin and Nascimento are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Floyd to incorporate the teachings of Nascimento and incorporate a method of determining the state of a traffic signal at an intersection by utilizing fixed nodes. Doing so provides a method known in the art to provide fixed infrastructure data to an autonomous vehicle navigating an intersection or route, thus advantageously further verifying environmental data related to the travel environment of the vehicle to better optimize the travel path of the vehicle while reinforcing the safety of the vehicles trip. 
Regarding claim 46
Floyd discloses “and (iii) current positions of the first vehicle and one or more other vehicles of the nodes.” (See Floyd Col. 22, L. 56-60 “For instance, the log may include transactions and/or events directed or related to autonomous vehicle usage (time of day, type of operation, type of control (autonomous/processor vs. human), location or area driven, miles driven, type of weather or environment driven in, etc.).”).
Floyd modified discloses the method of claim 44, and discloses all of the elements of the claimed invention except “A method according to claim 44, wherein the determining includes: (i) a unique identifier of the nodes,”; & “(ii) a state of the traffic signal identified by position coordinates for a road junction;”
Nascimento discloses “A method according to claim 44, wherein the determining includes: (i) a unique identifier of the nodes,” (See Nascimento [0179] “Then, the nodes may converge on selecting the leader based on a deterministic value of the context such as the vehicle speed, proximity to the road intersection, level of trust, identity of the node, type of vehicle, vehicle traffic management capabilities, software version, number of passengers, fleet association, etc.” Discloses that the identity of the node is recorded.).
Nascimento discloses “(ii) a state of the traffic signal identified by position coordinates for a road junction;” (See Nascimento [0170] disclosing broadcasting the state of a traffic light system, for example malfunctioning. Both mobile and fixed APs may communicate the status of the malfunctioning traffic light system. Context information transmitted by the mobile APs includes location information, see [0189]).
Floyd, Rubin and Nascimento are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Floyd to incorporate the teachings of Nascimento and incorporate a method of determining the state of a traffic signal at an intersection by utilizing fixed nodes with a unique identifier. Doing so provides a method known in the art to provide fixed infrastructure data to an autonomous vehicle navigating an intersection or route, thus advantageously further verifying environmental data related to the travel environment of the vehicle to better optimize the travel path of the vehicle while reinforcing the safety of the vehicles trip.
Regarding claim 47
Floyd modified discloses the method of claim 44, and discloses all of the elements of the claimed invention except “A method according to claim 44, wherein the current traffic state exists at a road junction, and wherein the consensus is an order of arrival at the road junction by the first vehicle and one or more other vehicles of the nodes.” 
Nascimento discloses “A method according to claim 44, wherein the current traffic state exists at a road junction, and wherein the consensus is an order of arrival at the road junction by the first vehicle and one or more other vehicles of the nodes.” (See Nascimento [0179] “In an example scenario, when arriving at a specific road intersection, all nodes may determine whether they are able to see each other, so that the nodes may ensure that all of the nodes share the same context. Then, the nodes may converge on selecting the leader based on a deterministic value of the context such as the vehicle speed, proximity to the road intersection, level of trust, identity of the node, type of vehicle, vehicle traffic management capabilities, software version, number of passengers, fleet association, etc.”).
Floyd, Rubin and Nascimento are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Floyd to incorporate the teachings of Nascimento and incorporate a method of determining an order of arrival an intersection. Doing so provides a method known in the art to provide an autonomous method of determining a priority of actions for vehicle(s) at an intersection, via a consensus, to implement for proceeding through a junction safely, thus advantageously providing a methodology of reliable safe progression by using well known techniques of vehicle to vehicle communication for mitigating conflicts between two or more vehicles, see [0063] of applicant’s specification.
Regarding claim 48
Floyd discloses the method of claim 44, and discloses all of the elements of the claimed invention except “A method according to claim 44, further comprising: transmitting the determination of the current traffic state among the nodes, wherein the autonomous operation of the first vehicle is based on the consensus that is inconsistent with sensor data of the first vehicle.”
Nascimento discloses “A method according to claim 44, further comprising: transmitting the determination of the current traffic state among the nodes, wherein the autonomous operation of the first vehicle is based on the consensus that is inconsistent with sensor data of the first vehicle.” (See Nascimento [0165] “Since, in the example scenario 810, there are no other vehicles nearby that came from the intersection, the Mobile AP of the vehicle 818 might not have current trusted intersection context information on which to determine a best decision that it should implement in that intersection. The Mobile AP may, however, contact the Fixed AP 814 nearby (e.g., having a coverage area that covers the intersection and/or an adjacent coverage area), which may provide the best (e.g., most recent, trusted, etc.) context information for the intersection. Note that the MAP may contact a plurality of Fixed APs that may have context information for the intersection (e.g., a second FAP that acts as a back-up for a first FAP, etc.). For example, the Fixed AP 814 may gather intersection context information from all vehicles leaving the intersection. The Fixed AP 814 may also, for example, contact other nearby Fixed APs (e.g., the Fixed AP 816) or other Mobile APs for context information about the intersection. Also for example, the Fixed AP 814 may contact Cloud sources 805 (e.g., databases, servers, central traffic or fleet controllers, etc.) to acquire context information about the intersection. The vehicle 818 (e.g., a Mobile AP or vehicle control circuitry thereof) may then process such information and/or interface to determine a best action to take and/or may interact with a server of the Cloud 805 to identify (e.g., agree upon, negotiate, etc.) a best action to take.” Also see [0182] “For example, to minimize subsequent deviations from planned trajectories, information of the actual implementation, may inform future plans.”).
Floyd, Rubin and Nascimento are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Floyd to incorporate the teachings of Nascimento and incorporate a method of forming a consensus about a travel environment to correct a trajectory of a first vehicle, deviating from a route due to sensor error. Doing so provides a method known in the art to autonomously correct the operation of a vehicle travelling in an environment with nodes, and advantageously implements a method to filter out incorrect sensor data, thus providing more reliable data.
Regarding claim 49
Floyd discloses “A method according to claim 38, further comprising: controlling, by the one of the nodes, a radio transmission of data among the nodes by creating a digital signature of at least part of the data using a private key corresponding a public key being included in a record of certified public keys, wherein the data includes the sensor data.” (See Floyd Col. 31, L. 17-25 “The blockchain driver control and accident reporting system may be software composed of data aggregation from various automotive systems in a vehicle, a blockchain management system for writing driving control events to a block, and/or a means of passing this information (with the auto ID and user key signature/public ID) to a distributed ledger blockchain platform (such an Ethereum or similar system) via a mobile cellular, satellite, Wi-Fi, and/or other wireless data transmission technologies.”).
Regarding claim 50
Floyd discloses “A method according to claim 49, wherein the record of certified public keys is included in the distributed ledger.” (See Floyd Col. 31, L. 17-25 “The blockchain driver control and accident reporting system may be software composed of data aggregation from various automotive systems in a vehicle, a blockchain management system for writing driving control events to a block, and/or a means of passing this information (with the auto ID and user key signature/public ID) to a distributed ledger blockchain platform (such an Ethereum or similar system) via a mobile cellular, satellite, Wi-Fi, and/or other wireless data transmission technologies.” & Floyd Col. 5-6, L. 65-67 & L. 1-3 “According to certain aspects, the distributed ledger may either be a public ledger (each node may readily view the underlying data of each transaction) or a private ledger (the underlying data needs an encryption key to be viewed), or a combination of public and private ledger aspects”).









Regarding claim 53
Floyd discloses “wherein the sensor data, information determined based on the sensor data, or a combination thereof is wirelessly transmitted among the nodes and verifiable as from the nodes included in a record of certified nodes,” (See Floyd Col. 19, L. 3-8 “In some embodiments, the sensor data may be communicated over a communication bus associated with the autonomous vehicles. Additionally or alternatively, the sensor data may be communicated directly to the electronic device via a wireless or wired connection.” & Floyd Col. 5-6, L. 65-67 & L. 1-3 “According to certain aspects, the distributed ledger may either be a public ledger (each node may readily view the underlying data of each transaction) or a private ledger (the underlying data needs an encryption key to be viewed), or a combination of public and private ledger aspects”).
Floyd discloses “and wherein the record of certified nodes includes a local copy of a distributed ledger stored in memory at each of the nodes, a remote copy of the distributed ledger stored in remote memory accessible by said each node via a communications network, or a combination thereof,” (See Floyd Col. 3, L. 4-15 “Systems for implementing such methods may include one or more of the following: a special-purpose computing device, a personal electronic device, a processing unit of a vehicle, a remote server, one or more sensors, one or more communication modules configured to communicate wirelessly via radio links, radio frequency links, and/or wireless communication channels, and/or one or more program memories coupled to one or more processors of the personal electronic device, processing unit of the vehicle, or remote server.” & Floyd Col. 11, L. 12-15 “Accordingly, as depicted by FIG. 1B, the distributed ledger 145 may be considered separate from any individual node, even though the individual nodes may store local copies of the distributed ledger 145.”).
Floyd discloses “control an autonomous operation of a first vehicle of the nodes based, at least in part, on the consensus;” (See Floyd Col. 6, L. 28-31 “It should be appreciated that the electronic device may monitor these sensors for other purposes (e.g., controlling the operation of the autonomous vehicle).”).
Floyd discloses “and control an addition of one or more new blocks to a blockchain for the sensor data, the one or more external conditions, the consensus, or a combination thereof.” (See Floyd Col. 4, L. 15-19 “When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger.”).
Floyd discloses all of the elements of claim 53 except “An apparatus comprising: at least one processor and at least one memory including computer program code, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus embedded in one of a plurality of nodes to: determine, based on sensor data collected by the nodes adjacent a road junction, a consensus of the nodes about one or more external conditions”, “wherein the nodes include a plurality of vehicles located adjacent to the road junction,”, & “co-operatively and autonomously controlling the plurality of vehicles as to how to proceed in a traffic system adjacent to the road junction, based, at least in part, on the consensus;” (Floyd discloses determining, based on sensor data collected by a plurality of nodes, a consensus of the nodes about one or more external conditions, see Floyd Abstract, and autonomous control of a vehicle on the basis of the shared sensor data, see Floyd Col. 6, L. 28-31. Transactions may be shared, V2V see Col. 9, L. 25-37. Floyd does not explicitly disclose that the sensor data collected is collected by a plurality of nodes adjacent a road junction, the plurality of nodes including a plurality of vehicles located adjacent to the road junction, and co-operative control of vehicles on the basis of sensor data.). 
Rubin discloses “An apparatus comprising: at least one processor and at least one memory including computer program code, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus embedded in one of a plurality of nodes to: determine, based on sensor data collected by the nodes adjacent a road junction, a consensus of the nodes about one or more external conditions” (See Rubin [0182] disclosing using V2V communication with a vehicle at an intersection communicating with other vehicles at or approaching, “proxying equipped vehicles” to mitigate danger from erroneous vehicle sensor detections.). 
“wherein the nodes include a plurality of vehicles located adjacent to the road junction,” (See Rubin Fig. 8, & [0182] “In this case a vehicle may become a proxy even though both vehicles potentially involved in a collision are equipped. In this mode, a potential proxy V2V system calculates possible collisions of other vehicles within range.”).
Floyd and Rubin are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Floyd to incorporate the teachings of Rubin, to provide vehicle-to-vehicle communication for forming a consensus, specifically at an intersection. Doing so provides a known strategy, advantageously, as to provide filtering of noise in a vehicle-to-vehicle network to limit communication to some arbitrary localized environment, provides objectively better communication between vehicles in a private network regarding specific situations in a surrounding environment, by restricting irrelevant communications that may cause disturbance and compensating for erroneous sensor detections through a consensus formed by nodes.
Nascimento discloses “co-operatively and autonomously controlling the plurality of vehicles as to how to proceed in a traffic system adjacent to the road junction, based, at least in part, on the consensus;” (See Nascimento [0169] Disclosing autonomously proceeding with a planned action in the absence of a fixed AP, on the basis of a consensus of a plurality of vehicles, co-operatively by considering the actions of the other vehicles. The vehicles may locally implement actions without need to contact another entity. See [0171]-[0172] disclosing the consensus protocol for performing the disclosed vehicle actions and implementations.).
Floyd, Rubin and Nascimento are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Floyd to incorporate the teachings of Nascimento and incorporate a method of vehicles cooperatively determining how to proceed during a traffic event. Doing so provides a method known in the art to provide an autonomous method of determining a priority of actions for vehicle(s) at an intersection, via a consensus, to implement for proceeding through a junction safely, thus advantageously providing a methodology of reliable safe progression by using well known techniques of vehicle to vehicle communication for mitigating conflicts between two or more vehicles, see [0063] of applicant’s specification.











Regarding claim 54
Floyd discloses “An apparatus according to claim 53, further cause the apparatus to: respectively verify the sensor data as from the one or more other nodes based on the local copy, the remoted copy, or a combination thereof of the distributed ledger,” (See Floyd Col. 28, L. 30-37 “The method may include receiving, from a node of the distributed ledger, a proposed solution to the cryptographic puzzle; verifying, by the one or more processors, the proposed solution to the cryptographic puzzle; and/or communicating, with one or more nodes of the distributed ledger, whether or not the proposed solution to the cryptographic puzzle was verified in an attempt to from a consensus on the proposed solution.”).
Floyd discloses “wherein each of the one or more new blocks is respectively added to the blockchain based on the respectively verifying.” (See Floyd Col. 10, L. 5-11 “After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to generate a solution to incorporate the block into blockchain and/or to form a consensus on the solution.”).
Regarding claim 55
Floyd discloses “An apparatus according to claim 53, further cause the apparatus to: verify the sensor data as from the one or more other nodes based on the local copy, the remoted copy, or a combination thereof of the distributed ledger,” (See Floyd Col. 28, L. 30-37 “The method may include receiving, from a node of the distributed ledger, a proposed solution to the cryptographic puzzle; verifying, by the one or more processors, the proposed solution to the cryptographic puzzle; and/or communicating, with one or more nodes of the distributed ledger, whether or not the proposed solution to the cryptographic puzzle was verified in an attempt to from a consensus on the proposed solution.”).
Floyd discloses “wherein the one or more new blocks are added to the blockchain in a bundle based on the verifying.” (See Floyd Col. 10, L. 5-11 “After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to generate a solution to incorporate the block into blockchain and/or to form a consensus on the solution.” & Floyd Col. 16, L. 23-26 “To this end, the enforcement server 315 may determine that a portion of the plurality of autonomous vehicles 305 participated in finding the verified solution to the cryptographic puzzle.”).
Regarding claim 56
Floyd discloses “An apparatus according to claim 53, further cause the apparatus to: control a radio transmission of data among the nodes, by creating a digital signature of at least part of the data using a private key corresponding a public key being included in a record of certified public keys, wherein the data includes the sensor data.” (See Floyd Col. 31, L. 17-25 “The blockchain driver control and accident reporting system may be software composed of data aggregation from various automotive systems in a vehicle, a blockchain management system for writing driving control events to a block, and/or a means of passing this information (with the auto ID and user key signature/public ID) to a distributed ledger blockchain platform (such an Ethereum or similar system) via a mobile cellular, satellite, Wi-Fi, and/or other wireless data transmission technologies.”).
Regarding claim 57
Floyd discloses the apparatus of claim 53, and discloses all of the elements of the claimed invention except “An apparatus according to claim 53, wherein said consensus comprises a consensus about how the one or more vehicles co-operatively and autonomously proceed in a traffic system.” 
Nascimento discloses “An apparatus according to claim 53, wherein said consensus comprises a consensus about how the one or more vehicles co-operatively and autonomously proceed in a traffic system.” See Nascimento [0175] Disclosing autonomously determining a road action and applying a multi-vehicle-based consensus to the determined road action to further determine a priority of actions to take. Also see [0176] disclosing determining a leader or leaders of a plurality of nodes at an intersection for example, determining a consensus action to autonomously take. Determining a consensus through a plurality of nodes or vehicles at an intersection, of an action to take is determining how to co-operatively proceed at an intersection. See [0184] disclosing agreeing on trajectories for each vehicle to follow to prevent collisions. Also see [0234] disclosing an optimization algorithm, provided for example to optimize vehicle throughput through an intersection. The optimization is performed on the basis of the consensus communicated by the nodes, see Fig. 10, Chars. 1010-1040).
Floyd, Rubin and Nascimento are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Floyd to incorporate the teachings of Nascimento and incorporate a method of vehicles cooperatively determining how to proceed during a traffic event. Doing so provides a method known in the art to provide an autonomous method of determining actions for vehicle(s) at an intersection to implement to proceed safely, thus advantageously providing a methodology of reliable safe progression and mitigating road accidents caused by erroneous sensor outputs.
Regarding claim 58
Floyd discloses “wherein the sensor data, information determined based on the sensor data, or a combination thereof is wirelessly transmitted among the nodes and verifiable as from the nodes included in a record of certified nodes,” (See Floyd Col. 19, L. 3-8 “In some embodiments, the sensor data may be communicated over a communication bus associated with the autonomous vehicles. Additionally or alternatively, the sensor data may be communicated directly to the electronic device via a wireless or wired connection.” & Floyd Col. 5-6, L. 65-67 & L. 1-3 “According to certain aspects, the distributed ledger may either be a public ledger (each node may readily view the underlying data of each transaction) or a private ledger (the underlying data needs an encryption key to be viewed), or a combination of public and private ledger aspects”).
Floyd discloses “and wherein the record of certified nodes includes a local copy of a distributed ledger stored in memory at each of the nodes, a remote copy of the distributed ledger stored in remote memory accessible by said each node via a communications network, or a combination thereof,” (See Floyd Col. 3, L. 4-15 “Systems for implementing such methods may include one or more of the following: a special-purpose computing device, a personal electronic device, a processing unit of a vehicle, a remote server, one or more sensors, one or more communication modules configured to communicate wirelessly via radio links, radio frequency links, and/or wireless communication channels, and/or one or more program memories coupled to one or more processors of the personal electronic device, processing unit of the vehicle, or remote server.” & Floyd Col. 11, L. 12-15 “Accordingly, as depicted by FIG. 1B, the distributed ledger 145 may be considered separate from any individual node, even though the individual nodes may store local copies of the distributed ledger 145.”).
Floyd discloses “controlling an autonomous operation of a first vehicle of the nodes based, at least in part, on the consensus;” (See Floyd Col. 6, L. 28-31 “It should be appreciated that the electronic device may monitor these sensors for other purposes (e.g., controlling the operation of the autonomous vehicle).”).
Floyd discloses “and controlling an addition of one or more new blocks to a blockchain for the sensor data, the one or more external conditions, the consensus, or a combination thereof.” (See Floyd Col. 4, L. 15-19 “When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger.”).
Floyd discloses all of the elements of claim 58 except “A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus embedded in one of a plurality of nodes to perform: determining, based on sensor data collected by the nodes adjacent a road junction, a consensus of the nodes about one or more external conditions,”, “wherein the nodes include a plurality of vehicles located adjacent to the road junction,”, & “co-operatively and autonomously controlling the plurality of vehicles as to how to proceed in a traffic system adjacent to the road junction, based, at least in part, on the consensus;” (Floyd discloses determining, based on sensor data collected by a plurality of nodes, a consensus of the nodes about one or more external conditions, see Floyd Abstract, and autonomous control of a vehicle on the basis of the shared sensor data, see Floyd Col. 6, L. 28-31. Transactions may be shared, V2V see Col. 9, L. 25-37. Floyd does not explicitly disclose that the sensor data collected is collected by a plurality of nodes adjacent a road junction, the plurality of nodes including a plurality of vehicles located adjacent to the road junction, and co-operative control of vehicles on the basis of sensor data.).
Rubin discloses “A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus embedded in one of a plurality of nodes to perform: determining, based on sensor data collected by the nodes adjacent a road junction, a consensus of the nodes about one or more external conditions,” (See Rubin [0182] disclosing using V2V communication with a vehicle at an intersection communicating with other vehicles at or approaching, “proxying equipped vehicles” to mitigate danger from erroneous vehicle sensor detections.). 
“wherein the nodes include a plurality of vehicles located adjacent to the road junction,” (See Rubin Fig. 8, & [0182] “In this case a vehicle may become a proxy even though both vehicles potentially involved in a collision are equipped. In this mode, a potential proxy V2V system calculates possible collisions of other vehicles within range.”).
Floyd and Rubin are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Floyd to incorporate the teachings of Rubin, to provide vehicle-to-vehicle communication for forming a consensus, specifically at an intersection. Doing so provides a known strategy, advantageously, as to provide filtering of noise in a vehicle-to-vehicle network to limit communication to some arbitrary localized environment, provides objectively better communication between vehicles in a private network regarding specific situations in a surrounding environment, by restricting irrelevant communications that may cause disturbance and compensating for erroneous sensor detections through a consensus formed by nodes.
Nascimento discloses “co-operatively and autonomously controlling the plurality of vehicles as to how to proceed in a traffic system adjacent to the road junction, based, at least in part, on the consensus;” (See Nascimento [0169] Disclosing autonomously proceeding with a planned action in the absence of a fixed AP, on the basis of a consensus of a plurality of vehicles, co-operatively by considering the actions of the other vehicles. The vehicles may locally implement actions without need to contact another entity. See [0171]-[0172] disclosing the consensus protocol for performing the disclosed vehicle actions and implementations.).
Floyd, Rubin and Nascimento are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Floyd to incorporate the teachings of Nascimento and incorporate a method of vehicles cooperatively determining how to proceed during a traffic event. Doing so provides a method known in the art to provide an autonomous method of determining a priority of actions for vehicle(s) at an intersection, via a consensus, to implement for proceeding through a junction safely, thus advantageously providing a methodology of reliable safe progression by using well known techniques of vehicle to vehicle communication for mitigating conflicts between two or more vehicles, see [0063] of applicant’s specification.
Regarding claim 60
Floyd discloses “A non-transitory computer-readable storage medium of claim 58, wherein the apparatus is caused to further perform: controlling a radio transmission of data among the nodes, by creating a digital signature of at least part of the data using a private key corresponding a public key being included in a record of certified public keys, wherein the data includes the sensor data.” (See Floyd Col. 31, L. 17-25 “The blockchain driver control and accident reporting system may be software composed of data aggregation from various automotive systems in a vehicle, a blockchain management system for writing driving control events to a block, and/or a means of passing this information (with the auto ID and user key signature/public ID) to a distributed ledger blockchain platform (such an Ethereum or similar system) via a mobile cellular, satellite, Wi-Fi, and/or other wireless data transmission technologies.”).
Response to Arguments
Applicant’s arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments directed to Floyd et. al. (U.S Patent No. 10713727 B1).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant acknowledges Floyd discloses communication due to an “external condition” (damage occurring to a vehicle), via a network to a server, in order to generate a smart contract. Floyd further discloses that the communication may be facilitated between vehicles, prior to communication to a server. See Col. 9, L. 25-37 “In some embodiments, the networks 110 may include a mesh or ad hoc network wherein a portion a of the plurality of autonomous vehicles 105 a-f function as nodes of the mesh or ad hoc network. Thus, in some embodiments, a transaction generated at the autonomous vehicle 105 a may be routed to, for example, the autonomous vehicle 105 c and the autonomous vehicle 105 f prior to the enforcement server 115. It should be appreciated that standard or technology used to communicate between and among the plurality of autonomous vehicles 105 a-f is not necessarily the same standard or technology utilized to communicate between one of the plurality of autonomous vehicles 105 a-f and the enforcement server 115.” 
Rubin further discloses that vehicles (“nodes”), may communicate and effectively act as a proxy to come to a consensus about an external condition, and may do so at adjacent intersections. At least see Rubin Fig. 8, & [0182] “For example, two streets may intersect at a corner where a building on the corner blocks direct radio line-of-sight. Two vehicles approaching the intersection at high speed might not be receiving messages from each other, even if both are equipped. In this case a vehicle may become a proxy even though both vehicles potentially involved in a collision are equipped. In this mode, a potential proxy V2V system calculates possible collisions of other vehicles within range. We refer to this capability as “proxying equipped vehicles.” This capability is most appropriate when a potential proxy transmitter detects a high risk and that risk is not being appropriately broadcast. Alternatively, this capability may be used when a potential proxy transmitter detects a high risk and that risk is being appropriately broadcast, but not necessarily received by all appropriate recipients.”
That is, Floyd discloses communication about an external condition between vehicles, and Rubin further discloses communication between vehicles adjacent a road junction as a proxy to come to a consensus about an external condition. It would have been obvious to modify Floyd, in view of Rubin, to incorporate communication of an external condition between vehicles adjacent a road junction to form a consensus about said external condition. Doing so provides a method in the art known for communicating data between vehicles to form a consensus about an external condition, advantageously provided to compensate for erroneous sensor outputs by forming a consensus about an external condition through vehicles in a predetermined range. That is, modifying Floyd to incorporate the teachings of Rubin to compensate for erroneous sensor outputs, by limiting a consensus among nodes to nodes in a specific range (nodes adjacent a junction for example), would not change the principle operation of Floyd. 
Further, the suggestion that Floyd fails to disclose vehicle-to-vehicle (or node) communications adjacent a road junction “for the purpose of avoiding an accident,” and therefore not a viable reference in combination with Rubin and Nascimento, is not persuasive. The argued limitation is not present in the claim language of the application, and is additionally directed to intended use, and therefore, not given any patentable weight. 
Floyd discloses vehicle to vehicle communication to determine a consensus, see Floyd Col. 9, L. 25-37.  Floyd fails to disclose vehicle/node communications adjacent a road junction. Rubin and Nascimento disclose vehicle to vehicle communication at an intersection (road junction), see Rubin [0182] and Nascimento [0175]-[0176]. Additionally, Nascimento discloses it is known that the vehicle to vehicle (or node) communications may be used for both collaboratively agreeing on vehicle trajectories through an intersection to prevent accidents, and storing said communications for determining an at fault party in the occurrence of an unfortunate event, see Nascimento [0184]. Combining well known technologies in the art, such as vehicle to vehicle (or node to node) communication, to yield predictable results, such as forming a consensus on how to collaboratively proceed at a traffic junction, is an obvious modification to Floyd, which advantageously incorporates the mitigation of conflicts between two or more vehicles with known methods of node communication, see [0063] of applicant’s specification. Also see MPEP § 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (U.S. Publication No. 2018/0299284) discloses a method and system for avoidance of accidents, that communicates with road users for the purpose of accident prevention (See abstract), including at intersections (see [0088]). Yonemura et. al. (U.S. Publication No. 2018/0040246) discloses a communication device and communication method, with node communication for mitigation of danger (see Fig. 2 and [0003]), including at intersections (see Fig. 1 & [0032]), and data screening/filtering (see [0070]). Lagassey (U.S. Publication No. 2017/0026893) discloses a modular intelligent transportation system, for example among a local network such as at an intersection (see [0054] & [0075]), which operate autonomously (see [0141]), the data communicated is used for vehicle routing and accident prevention (See [0251]). Wolf (U.S. Publication No. 2014/0309884) discloses a rear collision avoidance system for vehicle, collaborative communication between nodes (see [0017]). Kushi et. al. (U.S. Publication No. 2011/0102195) discloses an intersection driving support apparatus, which informs a driver of danger at an intersection (See Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664